FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 ForFebruary 03,2015 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued asCompany announcements in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  The Royal Bank of Scotland Group plc RBS notes credit ratings downgrade by S&P 3 February 2015 The Royal Bank of Scotland Group plc ("RBS") notes the decision by Standard & Poor's Rating Services ("S&P") to: · Downgrade the long term credit rating of The Royal Bank of Scotland Group plc by two notches to BBB- from BBB+ · Improve the credit rating outlook of The Royal Bank of Scotland Group plc to stable from negative, · Downgrade the short term rating of The Royal Bank of Scotland Group plc to A-3 from A-2 · Place the long-term ratings of The Royal Bank of Scotland plc and certain of its affiliates on CreditWatch with negative implications. This action is not specific to RBS but reflects S&P's view that extraordinary government support is now unlikely in the case of U.K. non-operating bank holding companies, and is likely to become less predictable for bank operating companies in the U.K. under newly enacted legislation that fully implemented the bail-in rules enshrined in the EU's Bank Recovery and Resolution Directive with effect from 1 January 2015. RBS welcomes S&P's decision to improve its long term outlook for The Royal Bank of Scotland Group plc to stable from negative. This action reflects S&P's view that RBS has made strong progress over the past 12-18 months in executing its restructuring plan. For further information, please contact: RBS Investor Relations Matthew Richardson Head of Debt Investor Relations +44 (0) 20 7678 1800 Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.  Date:03February 2015 THE ROYAL BANK OF SCOTLAND GROUP plc (Registrant) By: /s/ Jan Cargill Name: Title: Jan Cargill Deputy Secretary
